DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 01, 2021.
Specification 
The disclosure is objected to because of the following informalities:
The disclosure states:
This fluid flow through fluted media elements is described in, for example, U.S Patent No. 7,99,702 to Rocklitz, incorporated herein by reference in its entirety.” is missing one digit. Spec. dated Jun. 11, 2019 (“Spec.”) p. 25, ll. 7, 8.

The patent number is missing a digit.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(III)(D). For the purpose of examination, the term “substantially” is stuck from the claim. 
Claims 2–18 are rejected because they dependent from claim 1. 
Claim 16 recites: 
“16. The air filtration media element of claim 1, wherein each of the first, second, and third pluralities of flutes is arranged in a separate plurality of layers.” Emphasis added. 

Claim 16 is indefinite because the phrase “third pluralities of flutes” lacks antecedent basis as it is not recited in claim 1. The phrase is first introduced in claim 15. 
For the purpose of examination, claim 16 is interpreted as: 
“16. The air filtration media element of claim 15, wherein each of the first, second, and third pluralities of flutes is arranged in a separate plurality of layers.” 

Claim 17 recites: 

“17. The air filtration media element of claim 1, wherein the plurality of layers media are arranged in a wound or stacked configuration.”

Claim 17 is indefinite because the phrase “the plurality of layers” lacks antecedent basis as it is not recited in claim 1. Claim 16 introduces the terms of “a separate plurality of layers”. Therefore, claim 17 is interpreted as depending from claim 16, with the phrase “the plurality of layers” interpreted as “the separate plurality of layers.” 
For the purpose of examination, claim 17 is interpreted as: 
“17. The air filtration media element of claim 16, wherein the separate plurality of layers media are arranged in a wound or stacked configuration.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5 and 15–18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown, US 2015/0211452 (“Brown”). Claims 6–8 are rejected under 35 U.S.C. 103 as being obvious over Brown. Claims 9–11 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Rocklitz et al., US 2014/0325946 (“Rocklitz”)1. Claims 12–14 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Decoster et al., US 2018/0369735 (“Decoster”). 
Claim 1 requires an air filtration element for removal of particulates from an airstream. The air filtration element comprises the structural features of a first plurality of flutes and a second plurality of flutes arranged in a parallel flow configuration with the first plurality of flutes. The second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media relative to the first plurality of flutes. The first plurality of flutes and second plurality of flutes have a common upstream and common downstream face. 
Claim 1 also requires the performance characteristics of when loading of the filter element with dust under substantially constant velocity, the first plurality of flutes and second 
Fig. 5 of Applicants disclosure discloses filter media element 500 with one type of filter media comprising a first plurality of flutes 510 and a second plurality of flutes 520. Spec. Fig. 5, p. 31, ll. 25–31. The first plurality of flutes 510 are wider than the second plurality of flutes 520 but have roughly the same height. Spec. Fig. 5, p. 31, ll. 25–31. Fig. 5 of the instant disclosure has all the structural and performance features of the claimed invention. 

    PNG
    media_image1.png
    767
    650
    media_image1.png
    Greyscale

 Brown teaches a fluted filter media pack 400 for removal of particulates from an airstream. Brown Fig. 4, [0058].  The media pack 400 comprises a first plurality of flutes 406 and a second plurality of flutes 408 arranged in a parallel flow configuration. Id. at Fig. 4, [0058]. Additionally, Brown teaches that its second plurality of flutes 408 have a different shape or cross sectional area than flutes 406. Id. at Fig. 4, [0058]. Furthermore, Brown teaches that its flutes 406 and 408 have a common upstream face and common downstream face. Id. at Fig. 4, [0058].  

    PNG
    media_image2.png
    455
    480
    media_image2.png
    Greyscale

Brown does not explicitly teach performance parameters such as initial pressure drop, initial velocity, the pressure drop and velocity change during dust loading. However, Brown’s Fig. 4 embodiment has the same structural features as Applicant’s Fig. 5 embodiment because the filter element is made of a single filter media type, and the first flutes 406 are wider than the second flutes 408, with each flute type 406, 408 having roughly the same height.  Since the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).
Claim 2 requires that for the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes is greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 10 percent of dust loading capacity. Claim 3 requires that for the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 15 percent of dust loading capacity. Claim 4 requires that for the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 20 percent of dust loading capacity.
While Brown does not explicitly disclose any details about velocity transition versus dust loading capacity, the claimed properties of functions are presumed to be inherent since the filter element disclosed by Fig. 5 of the instant disclosure is substantially identical to Brown’s filter media 400 of Fig. 4 as they share the same structure and media material as described in claim 1. MPEP 2112.01(I).
Claim 5 requires that for the air filtration media element of claim 1, the first plurality of flutes is arranged in a first plurality of layers of the fluted media, and the second plurality of flutes is arranged in a second plurality of layers of the fluted media. 
Brown’s filtration media 400 has a first plurality of flutes 406 arranged in a first plurality of layers and a second plurality of flutes 408 arranged in a second plurality of layers. Brown Fig. 4, [0004]. 

    PNG
    media_image3.png
    523
    932
    media_image3.png
    Greyscale

Claim 6 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the volume of the media element, and the second plurality of flutes comprises from 90 to 10 percent of the volume of the media element. Claim 7 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the volume of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the volume of the media element. Claim 8.requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 
Brown does not explicitly discloses the volume ratio between first plurality of flutes 406 and second plurality of flutes 408. However, Brown discloses that the volume asymmetry measures the media volume ratio of the larger media volume bounded by the flute peaks to the smaller media volume bounded by opposite flute peaks.  Brown [0059]. Brown also discloses that media volume asymmetry is beneficial for improved fluid flow and improved loading performance. Brown [0060]. 
It would have been obvious to use routine experimentation to optimize the volume ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 6–8 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 9 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the media surface area of the media element, and the second plurality of flutes comprises from 90 to 10 percent of the media surface area of the media element. Claim 10 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the media surface area of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the media surface area of the media element. Claim 11 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 percent of media surface area of the media element, and the 
Brown does not explicitly discloses the surface area ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filtration media, Rocklitz discloses that increasing the surface area of the media can enhance the filtration performance. Rocklitz [0083]. 
It would have been obvious to use routine experimentation to optimize the surface area ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 9–11 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 12 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the inlet face of the media element, and the second plurality of flutes 20comprises from 90 to 10 percent of the inlet face of the media element. Claim 13 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the inlet face of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the inlet face of the media element. Claim 14 requires that for the air filtration media element of claim 1, the first plurality of flutes comprises 
Brown does not explicitly discloses the inlet face ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filters, Decoster discloses that the inlet faces affects filter performance. Decoster [0288]. 
It would have been obvious to use routine experimentation to optimize the inlet face ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 12–14 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 15 requires that the air filtration media element of claim 1, further comprises a third plurality of flutes arranged in parallel flow with the first and second plurality of flutes. The first, second, and third plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media. 
Brown’s filter media pack 400 further comprises a third plurality of flutes (the flute between protrusions 417 and 418) arranged in parallel flow with the first and second plurality of 

    PNG
    media_image4.png
    482
    640
    media_image4.png
    Greyscale

Claim 16 requires that for the air filtration media element of claim 15, each of the first, second, and third pluralities of flutes is arranged in a separate plurality of layers. 
Brown’s first, second and third pluralities of flutes is arranged in a separate plurality of layers. Brown Fig. 4. 

    PNG
    media_image5.png
    486
    834
    media_image5.png
    Greyscale


Claim 17 requires that for the air filtration media element of claim 16, the separate plurality of layers media are arranged in a wound or stacked configuration. Brown’s separate plurality of layers media 400 can be arranged in a stacked configuration as shown in Brown Fig. 18, [0083]. 
Claim 18 requires that for the air filtration media element of claim 1, the differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area or filter media are regular and repeating. Brown shows that the differences of flute 406 and 408 in flute shape, flute size, flute height, flute width, flute length, cross-flute area or filter media are regular and repeating. Brown Fig. 4, [0045]. 

Response to Arguments
Election/Restriction
Applicant’s election with traverse of Group Ⅰ, claims 1–18 is acknowledged. Applicant Rem. dated Feb.01, 2021 (“Applicant Rem.”) 1. The traversal is on the grounds that it would not be unduly burdensome for the examiner to search and examining all of the claims presented. Id. at 1. This is not found persuasive for the reasons stated in the Requirement for Restriction/Election dated Nov.30, 2020, (“Restriction Requirement”) 2–4. Inventions Ⅰ, Ⅱ and Ⅲ each have a materially different mode of operation and effect and these differences prevent each invention from overlapping in scope. Therefore, there would be unduly search burden for the examiner to search and examine all of the claims presented. 
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Rocklitz reference is the PB-13 reference cited in the IDS dated Oct.07, 2019.